The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as recited in claims 25-27 & 32 the claim language “third mode” lacks proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27, 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-21, 23-35, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) In claims 18, 28 & 33, reference to “in response to one or more first criteria,” is vague, as no “first criteria” is or has been set forth thus far in the claim(s), rendering the claim(s) indefinite.  What “first criteria” is applicant referring to?  It is noted that as claims 19 & 36 identifies such first and/or second criteria, these claims are not rejected under 112(b), accordingly.


Claim Rejections - 35 USC § 102

Claim(s) 18-20, 23-24, 28-29, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (USPGPUB 2010003714)(hereinafter “Brown”).
As per claim 18, Brown discloses, as shown in the Figures, an access control device 20 (FIG. 1) having a locked state and an unlocked state (see Abstract), the access control device comprising: an electromechanical actuator 182 (FIG. 9) operable to transition the access control device 20/27 between the locked state and the unlocked state (para [0023]-[0024]), an energy storage device operable to store electrical power from a power supply, e.g., batteries, when the power supply is active (para [0046]); and control circuitry 154 (FIG. 9) having a fail secure mode and a fail safe mode (para [0047]), wherein the control circuitry 154 is configured, in each of the fail secure mode and the fail safe mode, to direct a first electrical power from the energy storage device to the electromechanical actuator 182 in response to one or more first criteria; wherein, with the control circuitry 154 in the fail secure mode, the first electrical power is configured to cause the electromechanical actuator 182 to transition the access control device 20/27 to the locked state (para [0048]); and wherein, with the control circuitry in the fail safe mode, the first electrical power is configured to cause the electromechanical actuator 182 to transition the access control device to the unlocked state (para [0048]).

As per claim 20, Brown further is considered to teach wherein the level of the power supply, e.g., batteries, comprises at least one of a voltage level or a current level, i.e., battery power is defined by both voltage and current.
As per claim 23, Brown further is considered to teach wherein the control circuitry 154 is configured to transition between the fail secure mode and the fail safe mode in response to an electronic command (see para [0048]-[0049]).
As per claim 24, Brown further is considered to teach a user-adjustable device, e.g., using a computer 200, PDA 204, or other wireless reader interface 240, operable to transition the control circuitry between the fail secure mode and the fail safe mode (see para [0038]-[0040];[0047]).
As per claim 28, similarly to claim 18, as described above, Brown discloses an access control device 20/27 (FIG. 1, 8-9), comprising: an electromechanical actuator 182 operable to transition the access control device between a locked state and an unlocked state (See Abstract); an energy storage device, e.g., batteries, operable to selectively provide electrical power to the electromechanical actuator 182 (para [0023]-[0024]), control circuitry 154 (FIG. 9) connected with the energy storage device (para [0046]); and a user-adjustable device, e.g., computer 200, PDA 204, or other wireless reader interface 240, etc. (para [0038]-[0040],[0047]) operable to transition the control circuitry between a fail secure mode and a fail safe mode (para [0048]); wherein the control circuitry 154, in the fail secure mode and in response to one or more first criteria, is configured to direct electrical power from the energy storage device to the electromechanical actuator 182 such that the electromechanical actuator 182 transitions the access control device 20 from the unlocked state to the locked state (para [0048]); and wherein 
As per claim 29, Brown further is considered to teach a lock case, e.g., covers, 60, 68 (FIGs. 1 in which the electromechanical actuator 182, the energy storage device, e.g., batteries and/or capacitor, and the control circuitry 154 are housed; and wherein the user-adjustable device is accessible without opening the lock case, e.g., via computer or wireless interfaces (para [0025]).
As per claim 33, similarly, as described with respect to claims 1 and 28, supra, and insofar as the claim is definite and understood with respect to 112(b), Brown discloses an access control device 20/27, comprising: an electromechanical actuator 182 operable to transition the access control device between a locked state and an unlocked state (see Abstract), wherein the electromechanical actuator 182 is configured to place the access control device 20/27 in the locked state in response to receiving a locking signal (para [0042]), and wherein the electromechanical actuator 182 is configured to place the access control device 20/27 in the locked state in response to receiving an unlocking signal (para [0042]); an energy storage device 280 operable to store electrical power from a power supply, e.g., batteries, when the power supply is active (para [0046], [0048]); and control circuitry 154 connected with the energy storage device, wherein the control circuitry 154 is operable to transmit to the electromechanical actuator 182 a first signal, e.g., locking signal, in response to one or more first criteria, wherein the control circuitry 154 is operable to transmit to the electromechanical actuator 182 a second signal, e.g., an unlocking signal, in response to one or more second criteria, wherein the first signal comprises electrical power from the power supply, and wherein the second signal 
As per claim 34, Brown is considered to encompass a user-adjustable device, e.g., computer 200, PDA 204, or other user interface wireless controller, as described supra (see para [0038]-[0040],[0047]), which is operable to transition the control circuitry between the electric locking mode and the electric unlocking mode (para [0048]).
As per claim 35, Brown is considered to further disclose a display, e.g., on a graphical user interface on a PDA 204, which is configured to indicate to a user the electric locking or electric unlocking mode based upon a position of the user-adjustable device (see para [0047]).  It is noted that the user must be able to view the different modes in order to make the appropriate selection(s).

Claim Rejections - 35 USC § 103

Claims 30-31, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ellis et al. (USPGPUB 2015/0184425))(hereinafter “Ellis”).  For a description of Brown, see the rejection, supra.
.

Allowable Subject Matter
Claims 22, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments with respect to the cancelled claims have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
December 7, 2021